PER CURIAM.
This appeal from a denial of defendant’s motion under Rule 1.850, Cr.P.R., 33 F.S. A., to vacate a sentence of the Criminal Court of Record for Palm Beach County, Florida, is affirmed on the authority of State ex rel. Rhoden v. Chapman, 1937, 127 Fla. 9, 172 So. 56, but without prejudice to the defendant’s right to re-apply to the trial court for the relief previously sought should the United States Supreme Court hereafter hold that the resentencing standards it announced in North Carolina v. Pearce, 1969, 395 U.S. 711, 89 S.Ct. *582072, 23 L.Ed.2d 656, must be applied retroactively.
Affirmed.
WALDEN, REED and OWEN, JJ., concur.